126 N.J. Super. 459 (1974)
315 A.2d 424
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
JACK THYFAULT AND THERESA SIRIMARCO, DEFENDANTS-APPELLANTS.
Superior Court of New Jersey, Appellate Division.
Argued January 21, 1974.
Decided February 20, 1974.
Before Judges LYNCH, MEHLER and MICHELS.
Mr. Thomas E. Durkin, Jr., argued the cause for appellant.
Mr. Steven J. Greenstein, Assistant Prosecutor, argued the cause for respondent (Mr. Joseph P. Lordi, Essex County Prosecutor, attorney; Mr. Michael H. Stieber, Assistant Prosecutor, of counsel).
PER CURIAM.
The judgment of the Essex County Court is affirmed essentially for the reasons set forth in the opinion of Judge Handler, 121 N.J. Super. 487.